Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 07/05/22 regarding application 16/922,951, in which claims 1, 3, 8, 10, 14, and 16 were amended. Claims 1-20 are pending and have been considered.


Response to Arguments
The amended Abstract overcomes the objection for being too lengthy, and so the objection is withdrawn.  
Amended independent claims 1, 8, and 14 overcome the 35 U.S.C. 103 rejections of claims 1-20 based on Mugan, Baldwin, and Hashimoto, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 8, and 14 is Mugan, Jonathan (2017/0286376). Mugan discloses a method comprising obtaining a set of candidate edits for a word of a sentence, wherein each of the candidate edits comprises an edit word (candidate edits, the edit word being the current focus position, [0039]); 
identifying, in the sentence, a set of surrounding words that each have a semantic relationship and a syntactic dependency relationship with the edit word, wherein at least one of the set of surrounding words is identified irrespective of proximity to the edit word (the words in the text window occurring before or after, i.e. syntactically dependent, on the focus position word, noting that words outside the current sentence of the focus position word are included in the text window, and are therefore considered “irrespective of proximity to the edit word”, [0031-0037], since the semantic content of the words is represented using vectors, [0019], they are considered to have a distance, i.e. “semantic relationship” to the current focus word); 
providing, as input to a grammar accuracy prediction model, the semantic relationship and the syntactic dependency relationship between the edit word and each of the set of surrounding words for the set of candidate edits (the text window 705, which contains the syntactic dependencies, i.e. ordering of the words, and the text window abstract representation 720, which consists of vectors encoding the underlying meaning, i.e. semantic relationships, of the words are provided to decoder 730, Fig 7, [0019], [0052]); 
obtaining one or more first outputs from the grammar accuracy prediction model (edit generator 510 generates good candidates, [0039]), wherein the one or more first outputs indicate a grammatical accuracy of each candidate edit from the set of candidate edits in the sentence in view of the semantic relationship and the syntactic dependency relationship between the edit word and each of the set of surrounding words (the translation cost 645 output from the decoder indicating how likely it is that the edit is the correct text, i.e. grammatically accurate, [0051]); and 
selecting a candidate edit from the set of candidate edits based on the indicated grammatical accuracy of each candidate edit from the set of candidate edits in the sentence (showing the edit to the user with the highest edit correction score, [0026], which is equal to translation cost reduction plus text window similarity, [0046]). 
However, Mugan does not disclose the limitations of amended independent claims 1, 8, or 14.

A combination or modification of Mugan and the other prior art of record would not have resulted in the limitations of claims 1, 8, and 14, and therefore claims 1, 8, or 14 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Dependent claims 2-7, 9-13, and 15-20 are allowable because they further limit allowable parent claims 1, 8, and 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                 08/05/22